Prospectus Supplement October 8, 2008 PUTNAM INCOME FUND Prospectus dated February 29, 2008 The section Who oversees and manages the fund? is supplemented to reflect that the members of the Core Fixed-Income Team primarily responsible for the day-to-day management of the fund's portfolio are now Rob Bloemker (Portfolio Leader), Carl Bell (Portfolio Member), Kevin Murphy (Portfolio Member), Michael Salm (Portfolio Member) and Raman Srivastava (Portfolio Member). Positions held by Messrs. Bloemker, Murphy, Salm and Srivastava over the past five years and their respective fund holdings are set forth in the prospectus. Mr. Bell joined the portfolio team for the fund in October 2008. From 1998 to present, he has been employed by Putnam Management, currently as the Team Leader of the Structured Credit Team and previously as a member of the Mortgage/Asset Backed Securities Team. He owned no fund shares as of August 31, 2008. Mr. Bell owned shares in all Putnam funds valued at over $1,000,000 as of August 31, 2008. PUTNAM INVESTMENTS 253618 10/08
